Opinion op the Court by
Judge Sampson
Affirming.
This cause was before a judge of this court on a motion to dissolve an injunction, granted by the-judge of the *664Franklin circuit court to the appellees, J. G. South, et al., restraining appellants, C. A. Fish, et al., from asserting oreclaiming any right or title to the offices as members of the State Board of Health, and from interfering with South, et al., in their offices as members of the State Board of Health, and from taking custody of the rooms, or buildings occupied by the State Board of Health, or books, records, papers, documents, apparatus, or any instrumentalities belonging or pertaining to said board, and also enjoining and restraining appellants from attempting to perform or performing any duties or functions of the said board of health, or from organizing or attempting to organize any bureau, commission or department of the' State Board of Health, and the whole court sitting, considering the exact record now presented, except for extended and amplified briefs, denied the motion and continued the injunction in full force. The opinion delivered then will be found in 181 Ky. 349. The case was then prepared upon its merits, submitted in the Franklin circuit court, and judgment entered granting a perpetual injunction. From that judgment this appeal is prosecuted.
As there are no new questions, and as the whole court carefully considered each question now presented by this appeal on the motion to dissolve the injunction, we shall here adopt the opinion to which we have referred, delivered on September 20, 1918, in which the whole court concurred, as the opinion on this appeal. This renders it unnecessary for us to discuss the questions involved.
Judgment affirmed.